Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought by the reason of the fact that claimant being a corporal in Co. L, 130th Inf., Illinois National Guard, and while acting in that capacity on or about the 30th day of June, 1929, he was confined in a hospital on account of tuberculosis alleged to be contracted in line of duty. It appears that Hon. Carlos E. Black, the Adjutant General, Springfield, Illinois, was requested by the Attorney General’s Office for a report as to the correctness of the facts set forth by claimant. It appears that General Black reported that according to' his understanding that the claim was made under the Military and Naval Code and for a period of 323 days which would amount to $686.37%. It appears further that the attorney for claimant reported that this settlement would be satisfactory. And it appearing further that the Attorney General would recommend the allowance of said sum. Therefore this court recommends that claimant be allowed the sum of $686.37.